      4:03-cr-00474-MGL       Date Filed 07/23/20       Entry Number 1977        Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 FLORENCE DIVISION

UNITED STATES OF AMERICA                         §
                                                 §
vs.                                              §     Criminal Action No.: 4:03-00474-MGL-11
                                                 §
FRANCILLON DEBREUS,                              §
                              Defendant.         §


                   MEMORANDUM OPINION AND ORDER
            GRANTING IN PART AND HOLDING IN ABEYANCE IN PART
               DEFENDANT’S MOTION FOR RECONSIDERATION

I.      INTRODUCTION

        Pending before the Court is Defendant Francillon Debreus’s (Debreus) motion to

reconsider the order denying his prior motion for a reduction in his sentence under the First Step

Act of 2018. Having carefully considered the motion, the response, the amicus filing by the office

of Federal Public Defender (FPD), the sur-reply filed by the government, the reply to the sur-reply,

the record, and the applicable law, it is the judgment of the Court Debreus’s motion for

reconsideration will be granted in part and held in abeyance in part. Specifically, the Court will

grant the motion as to a determination of Debreus’s eligibility for consideration for a sentence

reduction, but will hold in abeyance its decision as to whether to grant a reduction in sentence

pending further briefing from the parties.
       4:03-cr-00474-MGL        Date Filed 07/23/20     Entry Number 1977         Page 2 of 6




II.      PROCEDURAL HISTORY

         The grand jury indicted Debreus on one count of conspiracy to distribute and to possess

with intent to distribute fifty grams or more of crack cocaine and five kilograms or more of cocaine,

in violation of 21 U.S.C. §§ 846 and 841(b)(1)(A).

         Judge Houck held a six-day jury trial for Debreus and one of his co-defendants. The jury

found Debreus guilty on the charged count. Judge Houck then sentenced Debreus to a term of

imprisonment of life and a term of supervised release of five years.

         On November 22, 2019, the clerk filed Debreus’s motion to reduce his sentence under the

First Step Act of 2018 (FSA or Act) to the docket. The Court denied the motion on January 23,

2020. The Court held Debreus was ineligible for relief under the Act because he had convictions

for both cocaine base and cocaine. Because the Act failed to provide for modification of a sentence

for a cocaine conviction, the Court held Debreus’s mixed conviction failed to meet the

requirements for a covered offense.

         Debreus dated his motion to reconsider February 4, 2020, and the clerk entered the motion

on the docket February 10, 2020. The government filed a response. After the Fourth Circuit issued

its opinion in United States v. Gravatt, 953 F.3d 258 (4th Cir. 2020), the office of the FPD filed a

brief in support of Debreus’s motion for reconsideration. The government filed a sur-reply and

Debreus filed a reply to that filing.



III.     STANDARD OF REVIEW

         Although some circuits broadly allow for motions for reconsideration in criminal cases,

see United States v. Randall, 666 F.3d 1238, 1241 (10th Cir. 2011) (“Although the Federal Rules

of Criminal Procedure do not authorize a motion for reconsideration, motions to reconsider in



                                                 2
     4:03-cr-00474-MGL         Date Filed 07/23/20       Entry Number 1977         Page 3 of 6




criminal prosecutions are proper.”) (internal quotes omitted), the Fourth Circuit has limited the

propriety of trial court jurisdiction over motions to reconsider in criminal cases to before the entry

of the order. United States v. Breit, 754 F.2d 526, 530 (4th Cir. 1985).

       Under the guidance of Breit, an order becomes final “when the time to appeal expires.” Id.

at 530-31. The Federal Rules of Appellate Procedure require a criminal defendant to file any

notice of appeal within fourteen days from entry of the order. Fed. R. App. P. 4(b)(1)(A).

       As the Federal Rules of Criminal Procedure lack any guidance on motions for

reconsideration, the Court agrees with its sister district courts in the circuit and will look to the

rules governing civil cases as a substantive guidepost. See, e.g., United States v. Dickinson, 971

F. Supp. 1023, 1024 (E.D. Va. 1997) (using Federal Rule of Civil Procedure 59(e) to evaluate a

motion for reconsideration of an order granting a motion to suppress in a criminal case); United

States v. Fuentes-Morales, No. 14-cr-556, 2017 WL 541052, at *1 (D.S.C. Feb. 10, 2017)

(utilizing the substantive standards of Federal Rule of Civil Procedure 59(e) to evaluate a motion

for reconsideration of a denial of a motion to dismiss a count of an indictment in a criminal case).

Federal Rule of Civil Procedure 59(e) permits a motion to alter or amend a judgment in some

limited circumstances.

       Utilizing Rule 59(e), the Fourth Circuit has found three grounds for amending an earlier

judgment: “(1) to accommodate an intervening change in controlling law; (2) to account for new

evidence not available at trial; or (3) to correct a clear error of law.” Hutchinson v. Staton, 994

F.2d 1076, 1081 (4th Cir. 1993). Although the motion asks for reconsideration of an order, rather

than a judgment, the law interpreting Rule 59(e) is still instructive here. See Dickinson, 971 F.

Supp. at 1024 (using Rule 59(e) as guidance for a motion for reconsideration on an order in a

criminal matter).



                                                  3
      4:03-cr-00474-MGL        Date Filed 07/23/20       Entry Number 1977         Page 4 of 6




IV.     DISCUSSION AND ANALYSIS

        The Court denied Debreus’s motion to reduce his sentence on January 23, 2020. Debreus

signed and dated his motion for reconsideration February 4, 2020, but it was not received and

entered to the docket by the clerk until February 10, 2020. Under the prison mailbox rule, an

incarcerated pro se litigant’s legal papers are considered filed upon “delivery to prison authorities,

not receipt by the clerk.” Houston v. Lack, 487 U.S. 266, 275 (1988).

        The envelope delivering the motion to the Court lacks any indication when Debreus

provided it to a prison official. The Court concurs with the rationale of a sister court in the

Northern District of Mississippi and will treat the date the motion was signed as the date it was

delivered to prison officials absent indications otherwise. See Cunningham v. Bradley, No. 17-

cv.169, 2019 WL 208880, at *2 (N.D. Miss. Jan. 15, 2019) (“Normally, there is only a brief delay

– perhaps a few days – between the date a federal habeas corpus petition is signed and the date

the court receives it. In such cases, which involve a reasonable delay, the court assumes that the

petitioner delivered the petition to prison authorities for mailing on the date it was signed.”).

Because Debreus filed the motion twelve days after the Court’s January 23rd decision, under Breit,

the motion is timely.

        Under the FSA, “[a] court that imposed a sentence for a covered offense may, on motion

of the defendant, ... impose a reduced sentence as if sections 2 and 3 of the Fair Sentencing Act of

2010 . . . were in effect at the time the covered offense was committed.” Id. § 404(b). A covered

offense is defined as “a violation of a Federal criminal statute, the statutory penalties for which

were modified by section 2 or 3 of the Fair Sentencing Act of 2010.” Id. § 404(a). Section 2 of

the Fair Sentencing Act of 2010 amended the threshold cocaine base amounts triggering penalties

under 21 U.S.C. § 841(b)(1)(A).



                                                  4
     4:03-cr-00474-MGL            Date Filed 07/23/20   Entry Number 1977         Page 5 of 6




       Subsequent to the Court’s previous order on Debreus’s motion to reduce his sentence, the

Fourth Circuit issued its opinion in Gravatt. In Gravatt, the Fourth Circuit stated as long as a

defendant has a portion of his sentence qualify as a covered offense, even if other portions of his

sentence were ineligible, the defendant is eligible for consideration of a reduced sentence under

the Act. 953 F.3d at 264. This was an intervening change in controlling law, which means Debreus

is eligible for reconsideration of the Court’s denial of his original motion to reduce his sentence

under the Act. See Hutchinson, 994 F.2d at 1081 (citing an intervening change in the law as a

basis for altering a judgment).

       And, in reconsidering its January 23rd decision, the Court concludes Debreus qualifies for

consideration of a reduction of his sentence under the FSA. See 18 U.S.C. § 3582(c)(1)(B)

(permitting a court to modify a sentence when expressly permitted by a statute); FSA § 404(c)

(permitting, but not requiring, a court to reduce a sentence for a defendant with a covered offense).

Accordingly, the Court will grant Debreus’s motion to the extent it now asks for reconsideration

of a reduced sentence, but will hold in abeyance the portion of his motion asking the Court to

reduce his sentence.

       Prior to determining whether to reduce Debreus’s sentence, the Court will consider the new

statutory range, the new guidelines range, the 18 U.S.C. § 3553(a) factors, and any evidence and

arguments concerning post-sentence behavior, mitigation, and the like.



V.     CONCLUSION

       Wherefore, based on the foregoing discussion and analysis, it is the judgment of the Court

Debreus’s motion for reconsideration is GRANTED IN PART, and HELD IN ABEYANCE IN




                                                 5
    4:03-cr-00474-MGL         Date Filed 07/23/20      Entry Number 1977        Page 6 of 6




PART. Specifically, the Court will grant the motion as to Debreus’s eligibility for consideration

under the FSA, but will hold in abeyance any decision on whether to reduce Debreus’s sentence.

       No later than August 20, 2020, the parties shall file any evidence and arguments they desire

to assist the Court in determining whether to reduce Debreus’s.

       Further, Debreus’s motion to appoint counsel is GRANTED. The Court appoints FPD as

counsel to represent Debreus on this matter. The clerk shall notify the FPD of the appointment.



       IT IS SO ORDERED.

       Signed this 23rd day of July 2020 in Columbia, South Carolina.

                                                    s/ Mary Geiger Lewis
                                                    MARY GEIGER LEWIS
                                                    UNITED STATES DISTRICT JUDGE




                                                6
